Citation Nr: 1531640	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating prior to November 9, 2012 and a disability rating in excess of 20 percent from November 9, 2012 onward for erectile dysfunction associated with prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1958 until October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, continued a noncompensable rating for erectile dysfunction.  The Veteran's claim has since been transferred to the jurisdiction of the RO in Columbia, South Carolina.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This matter was previously before the Board in October 2012.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions with regard to the issue of erectile dysfunction that is decided here.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDINGS OF FACT

1.  Prior to November 9, 2012, the Veteran's erectile dysfunction does not result in loss of the glans of the penis or more than half the penis, or any deformity of the penis.

2.  From November 9, 2012 onward, the Veteran's service-connected erectile dysfunction is assigned a 20 percent rating, the maximum rating authorized under Diagnostic Code 7522; and the symptoms of the Veteran's erectile dysfunction are not unique or unusual.  

CONCLUSIONS OF LAW

1.  Prior to November 9, 2012 the criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.115b, Diagnostic Codes 7520-7522 (2014).

2.  The criteria for a rating in excess of 20 percent for erectile dysfunction, including on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the notice requirements were met, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained service treatment records, private treatment records, and VA outpatient treatment records.  There is also no indication that the Veteran has received any private treatment that has not yet been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was afforded VA examinations in April 2008, September 2009 and November 2012 for his service connected erectile dysfunction.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and thorough physical examinations.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In April 2008, the Veteran was afforded a VA examination for his service-connected prostate cancer and related erectile dysfunction.  Shortly after that examination, in August 2008, a rating decision was issued based on this new medical evidence continuing the Veteran's noncompensable rating for his erectile dysfunction.  The Veteran filed a notice of disagreement to this rating decision and perfected his appeal.  In February 2013, the RO issued a rating decision based on a new VA examination increasing the Veteran's rating to 20 percent only from November 9, 2012 onward.  The 20 percent evaluation is currently in effect under Diagnostic Code 7522.  

The rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the glans of the penis is rated as 20 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.

The Board finds that the evidence of record, lay and medical, shows that prior to November 9, 2012 there is no deformity of the penis; therefore, a 20 percent schedular rating under DC 7522 is not warranted during this period.  

The Veteran was afforded a VA examination in April 2008 for his prostate cancer.  With regard to his erectile dysfunction at this examination the Veteran reported that he began experiencing impotency in December 2004.  He noted that he could not achieve and maintain an erection, and that such sexual dysfunction was caused by the treatment he had received including oral medication, injections, a pump, implants and surgery.  He indicated that the treatment had not helped his sexual functioning.  Upon examination, the examiner noted that the Veteran's penis appeared normal with no genital fistula noted on examination and a normal urinalysis.  

In September 2009 the Veteran had another VA examination specifically for his erectile dysfunction as related to his prostate cancer.  At that examination he reported that he had experienced erectile dysfunction for about five years.  He noted that during the day he urinated approximately 20 times and during the night approximately 10 times.  He noted that he was unable to achieve and maintain an erection, and that his sexual dysfunction was caused by treatment he had received.  He noted that he did not experience any overall functional impairment from such condition.  Upon examination the examiner noted that the Veteran's genitals were normal.  

In November 2012 the Veteran was afforded a final VA examination for his genitals, specifically his erectile dysfunction.  At that examination he noted that he had erectile dysfunction, subsequent to his hormone treatments he sustained to treat his prostate cancer.  He noted that his treatment included taking continuous medication for his condition, and that he had a voiding condition.  The examiner noted that the Veteran was not able to achieve an erection sufficient for vaginal penetration.  He did not have retrograde ejaculation, and had no history of chronic epidymitis.  His penis was noted to be abnormal, with the loss or removal of half or more.  Furthermore, his testicles were noted to be abnormal with their size being 1/2 to 1/3 of the normal size.  The examiner noted that the Veteran was already retired when he was diagnosed with prostate cancer, so there is no impact on his ability to work.  

The Board notes that the Veteran has submitted statements, specifically in September 2008 and January 2009, that his erectile dysfunction warrants more than a noncompensable rating.  

The Board finds that the evidence of record, lay and medical, shows that prior to November 9, 2012 the most probative evidence did not show any deformity of the penis; therefore, a 20 percent schedular rating under DC 7522 is not warranted prior to that date.  The April 2008 and September 2009 VA examinations included a physical examination of the penis, which showed a normal penis with no indication of a deformity.  The Board notes that during this period the Veteran has not had more than half of his penis removed, nor has he had removal of any penile glans.  Therefore, Diagnostic Codes 7520 and 7521 do not apply.  Thus, the Board finds that a compensable evaluation is not warranted for erectile dysfunction prior to November 9, 2012.  

The Board notes that from November 9, 2012 onward the Veteran is in receipt of the maximum allowed scheduler rating for erectile dysfunction.  As such, there is no legal basis upon which to award a higher rating.  The Board is sympathetic to the Veteran's complaints that his erectile dysfunction and deformity of the penis is frustrating.  However, it is specifically because of such impairment that the Veteran receives the 20 percent schedular rating.  

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable and 20 percent ratings he currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of lay statements, the Veteran has reported impotence.  However, he is receiving special monthly compensation for the impotence.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Veteran is considered competent to describe something that is capable of observation such as the size of his penis before and after treatment; but the Board is free to weigh the Veteran's statements against the other evidence of record.  

In January 13, 2009, the Veteran wrote that his penis had been reduced to half the size it was prior to prostate cancer treatment.  However, a VA examination in 2009 found the Veteran's penis to be normal.  That is, an examination was provided to specifically determine the impact of the Veteran's erectile dysfunction, but the examiner did not observe penile deformity that would support a compensable rating.  The reduction of the Veteran's penis in size was not established until the VA examination in November 2012.  

The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's erectile dysfunction is more probative for the purposes of assigning a rating in conjunction with the relevant schedular rating criteria, as it was provided by a neutral third party.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Of note, the Veteran's complaints have been considered and weighed in considering whether the Veteran's erectile dysfunction is worse than it has been shown at the VA examinations.  However, ultimately, the Board places great weight in the opinion of the VA examiner in 2009 who specifically found the Veteran's penis to be normal in size.

In light of the above, the claim for a higher rating for the Veteran's erectile dysfunction disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim for a higher schedular rating, and the claim is denied. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's erectile dysfunction with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R.   § 4.1.  Referral of this case for extra-scheduler consideration is not in order.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board acknowledges that the Veteran is in receipt of TDIU from February 1, 2009 onward.  There is no evidence that the Veteran has asserted that his erectile dysfunction specifically affects his ability to work prior to February 1, 2009.  Accordingly, Rice is inapplicable from February 1, 2009 onward, and prior to February 1, 2009 the issue of TDIU has not been raised in this case.  


ORDER

A compensable disability rating prior to November 9, 2012 and a disability rating in excess of 20 percent from November 9, 2012 onward for erectile dysfunction associated with prostate cancer is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


